ACCEPTED
                                                                                                        14-16-01002-CV
                                                                                        FOURTEENTH COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  12/30/2016 5:08:06 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK


                                        LAW OFFICES
                                                     OF
                                  KURT G. CLARKE                                      FILED IN
                                                                               14th COURT OF APPEALS
                                   ATTORNEY~ MEDIATOR~ ARBITRATOR                 HOUSTON, TEXAS
                                                                               12/30/2016 5:08:06 PM
KURT G. CLARKE*                                                                 FREDERICK O. BOADU
                                                                               CHRISTOPHER     A. PRINE
HELEN MALVEAUX                                                                  COUNSEL TO THE FIRM
                                                                                        Clerk

                                        December 30, 2016


Christopher Prine
Clerk of the Court of Appeals
301 Fannin St.
Houston, Texas 77002-2066

       Re:       Court of Appeals Number:        14-16-01002-CV
                 Trial Court Case Number:        2010-76740

       Style: Pius Okafor, John Okafor, Anambra State Community In Houston, et al, v.
              Anambra State Community, Houston

Dear Mr. Prine:

       I am requesting that the above referenced case be transferred to the First Court of Appeals.

       The case numbers were inadvertently mixed up due to prior litigation between the parties.

       Thank you for your usual cooperation and assistance.

Sincerely,

Kurt G. Clarke

Kurt G. Clarke

c.c.:
- Patrick Chukelu




                           6200 SAVOY DRIVE, SUITE 458, HOUSTON, TEXAS 77036
                                  PHONE (713) 779-5500 FAX (713) 779-6668
                                       E-MAIL - KGCLAW@AOL.COM
                                      *FELLOW – COLLEGE OF THE STATE BAR